Citation Nr: 0941178	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  06-30 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1968 to January 
1971 including service in the Republic of Vietnam where he 
earned a Purple Heart and the Army Commendation Medal.  The 
appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran's death certificate indicates that he died in 
August 2004 and lists the cause of death as ventricular 
fibrillation due to myocardial ischemia and coronary artery 
disease.

2.  At the time of his death the Veteran was not service 
connected for any disabilities.

3.  There is no competent medical evidence of record that 
indicates that the Veteran's death may be related to his 
active service.


CONCLUSION OF LAW

The Veteran's death was not caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for service connection for cause of 
death benefits, section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for service 
connection for cause of death benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  
Here, the duty to notify has been satisfied.  The appellant 
was sent a letter with statutory and regulatory notice in 
September 2005.  This letter informed the appellant of the 
evidence VA had received to date, the evidence VA was 
responsible for obtaining, how the appellant can help VA 
going forward, and what the evidence must show to support the 
appellant's claim.  In the last section, the appellant was 
informed that to support her claim, she should show that the 
Veteran died while on active duty or from a service-related 
injury or disease.  In August 2006, the appellant was also 
sent notice about disability ratings and effective dates.  
The Veteran was not service connected for any disabilities at 
the time of his death.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination (or opinion) be provided or medical 
opinion obtained with respect to a Veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no medical opinion is necessary.  The Veteran 
was not service connected for any disabilities at the time of 
his death.  While his private physician states that the 
Veteran had posttraumatic stress disorder (PTSD) in a letter 
to VA, the Veterans treatment records do not contain a 
diagnosis or other evidence indicating the Veteran suffered 
from PTSD and the doctor does not further explain his 
diagnosis.  Though the Veteran does have a confirmed stressor 
as indicated by his Purple Heart award, this is not 
sufficient to establish a diagnosis of PTSD.  Further, even 
if the Veteran did have PTSD, it is not listed a cause of 
death on the Veteran's death certificate.  The Veteran's 
private doctor associates PTSD with coronary artery disease 
which was associated with his death, however he does not 
provide any rationale or explanation for this opinion.  As 
there is no indication the Veteran had a disability at the 
time of his death, and because the death certificate does not 
list any disability claimed by the appellant as the cause of 
death, no examination is necessary.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The appellant submitted private treatment records 
dated from March 1991 to October 2002.  Significantly, 
neither the appellant nor her representative have 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair 
adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Service Connection for Cause of Death

The surviving spouse of the Veteran seeks service connection 
for the cause of the Veteran's death.  She contends that the 
Veteran had PTSD which led to his hypertension and coronary 
artery disease causing his death.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a relationship between 
that disability and injury or disease incurred in service. 
 Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To establish 
service connection, there must be: (1) a medical diagnosis of 
a current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability. 
 Hickson v. West, 2 Vet. App. 247, 253 (1999).

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a service 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran.  Id.

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause. 
 In determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  In order 
to be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service 
connected disability that made the Veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service connected disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995).

The Veteran served in Vietnam as a medic.  He earned a Purple 
Heart, Army Commendation Medal, and Combat Medical Badge.  
His widow contends that he had PTSD as a result of his time 
in Vietnam.  

The Veteran's post service treatment records indicate that he 
had an emergency triple coronary bypass in March 1991.

In February 2000, a medication sheet listed the Veteran's 
known medical history to include hypertension, benign 
prostatic hypertrophy, and coronary artery disease.

In October 2002 the Veteran was treated for bilateral ear 
aches and a sore throat.  At that time it was noted that he 
had hypertension.

The Veteran died in August 2005.  The cause of death as 
listed on the death certificate as ventricular fibrillation 
due to myocardial ischemia and coronary artery disease.  

The Veteran's doctor wrote a letter to VA in July 2005.  He 
stated that the Veteran was his patient for many years and 
that the Veteran suffered from PTSD.  The doctor opined that 
PTSD directly contributed to the Veteran's chronic anxiety 
and nightmares which resulted in hypertension.  The doctor 
was also of the opinion that the Veteran's hypertension led 
to his coronary artery disease which caused the Veteran's 
death.  

In October 2005 a Vet Center counselor wrote a letter stating 
that he believed the Veteran had PTSD.  The counselor did not 
treat the Veteran at the Vet Center, but worked with the 
Veteran and the Veteran's counseling ministry.  The counselor 
felt that the Veteran used the counseling ministry as therapy 
for both the benefit of himself and others.  The counselor 
stated that he had not administered any standard assessment 
tools on the Veteran, however felt that the Veteran suffered 
from PTSD.  He based this assessment on his observations of 
the Veteran's symptomatology as well as the conversations he 
had with the Veteran which he felt were consistent with the 
DSM IV diagnostic criteria.  These conversation included 
discussions of flashbacks and nightmares.  

The appellant submitted a prior VA decision which granted 
service connection for heart disease secondary to PTSD.  The 
appellant also submitted a list of articles which associate 
PTSD with various other conditions including heart disease.

While the Veteran served the country honorably for three 
years, his death is not service connected.  In so concluding, 
the Board in no way intends to minimize the Veteran's 
sacrifices for his country, which are deserving of the 
highest respect.  The Board, however, is obligated to decide 
cases based on the evidence before it rather than based on 
equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The competent medical evidence does not show that the 
Veteran's death was related to any injury or disease incurred 
in active service.  While the appellant argues that the 
Veteran had PTSD which would have been service connected if 
the Veteran had applied for benefits, this is not sufficient 
to grant service connection for the cause of the Veteran's 
death.  
The Veteran's treatment records do not contain a diagnosis of 
PTSD or treatment for PTSD or other psychiatric disorder.  
While the Veteran's doctor stated that the Veteran had PTSD, 
he does not explain his rational for this opinion.  
Additionally, the diagnosis by the Vet Center counselor was 
assembled from personal interaction with the Veteran and not 
based on an actual medical assessment.  Though the Veteran 
does have a Purple Heart, this is only sufficient to confirm 
his stressor.  It does not, by itself, establish the 
existence of PTSD.  The counselor's claims that the Veteran 
obtained therapy through his counseling ministry, while 
likely valid, are not sufficient to establish a diagnosis of 
PTSD or course of treatment for it.

The Board notes that due to the nature of the Veteran's 
experiences in Vietnam, he likely encountered events that 
could have caused him to suffer from PTSD or similar 
symptoms.  However, even a diagnosis of PTSD would not be 
sufficient to grant service connection for the Veteran's 
cause of death.  While the appellant has submitted cases and 
articles associating PTSD with heart disease, there is no 
competent medical evidence specifically associating any of 
the Veteran's PTSD symptoms with his hypertension and heart 
disease.  Although the Veteran's doctor opines that the 
Veteran had PTSD which caused his hypertension, leading to 
coronary artery disease, he gives no rationale or explanation 
for this opinion.  Without a more thorough account of the 
association, granting service connection for the cause of the 
Veteran's death would be based on mere speculation.  While 
the Board sympathizes with the appellant and her loss, the 
medical evidence of record does not support a grant of 
service connection for the cause of the Veteran's death.  




ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


